        Case 1:20-cv-03890-LTS-SDA Document 90 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϳͬϮϵͬϮϬϮϭ
 Donald A. Lord,

                                Plaintiff,
                                                              1:20-cv-03890 (LTS) (SDA)
                    -against-
                                                              ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        In accordance with the Court’s July 12, 2021 Order, Defendant City of New York was to

file a status report regarding the City’s efforts to identify the Jane Doe DHS peace officers. (See

7/12/2021 Memo Endorsement, ECF No. 88.) It is hereby Ordered that the City shall file such

status report no later than Tuesday, August 3, 2021.

        In addition, as the Court is aware that Lillian Wesley is no longer associated with the New

York City Law Department, no later than Tuesday, August 3, 2021, a representative of the Law

Department shall file an appropriate motion for Ms. Wesley to be relieved as counsel.

        The Clerk of Court is respectfully requested to mail copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               July 29, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
